   Case:19-06121-MCF13 Doc#:30 Filed:04/02/20 Entered:04/02/20 13:57:02                                                              Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

PABLO IVAN ACEVEDO VELAZQUEZ                                                                 CASE NO. 19-06121-MCF
                                                                                             CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is $: $7,696 (PV:$8,927.36)

3. The general unsecured pool is $: 0.00



                                PLAN DATE: February 27, 2020                                  PLAN BASE: $21,780.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 4/2/2020
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):

  If motion to obtain credit is approved, schedule J has to be amended to disclose current expenses and plan
has to be amended to increase distribution to creditors.


  2. [X] DOMESTIC SUPPORT OBLIGATION:

  • Post-petition payments § 1325(a)(8): Provide evidence of DSO post-petition payment until confirmation date.




  [X] OTHER:

   3) All dependents are 18 or over however, expense for child care and education costs of $240 listed at line 8
of schedule J. Are those expenses additional to the child support? Also, per meeting of creditor, 24 years old
daugther is married; however, was included as dependent.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Osmarie Navarro Martínez
                                                                                        Osmarie Navarro Martínez
Atty: ROBERTO FIGUEROA                                                                  USDC # 222611
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - GB
